Citation Nr: 0814266	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO. 04-40 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
otitis interna, claimed as an ear condition.

2. Entitlement to service connection for impaired vision.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2006, at which time it was 
remanded for further development. Following the requested 
development, the RO confirmed and continued its denial of the 
veteran's application to reopen a claim of entitlement to 
service connection for otitis interna, claimed as an ear 
condition, as well as his claim of entitlement to service 
connection for impaired vision. Thereafter, the case was 
returned to the Board for further appellate action.

After reviewing the record, the Board finds that still-
additional development is warranted with respect to the issue 
of whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
otitis interna is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

During the course of the appeal, the veteran claimed 
entitlement to service connection for post-traumatic stress 
disorder (PTSD). In July 2005, the RO denied that claim, and 
later that month, it notified the veteran of that decision. 
The veteran disagreed with that decision, and in June 2006 he 
filed a timely notice of disagreement. In December 2006, the 
veteran was issued a Statement of the Case and informed that 
he had 60 days to file an appeal. He was further informed 
that if he did not file an appeal within the allotted time, 
his case would be closed. Thereafter, the veteran did not 
file a timely substantive appeal. Therefore, the case is 
closed and the July 2005 decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002 and Supp. 2007); 38 C.F.R. § 20.1103 
(2007). Accordingly, the Board has no jurisdiction over any 
claim of service connection for PTSD, and it will not be 
considered below. 38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2007); 38 C.F.R. § 20.101 (2007). 




FINDINGS OF FACT

1. The veteran's impaired vision is the result of refractive 
error and cataracts.

2. Refractive error is not a disease within the meaning of 
the law and regulations providing compensation benefits.

3. Cataracts were first manifested many years after service, 
and there is no competent evidence that they are in any way 
related thereto.

4. The veteran's impaired vision is not proximately due to or 
chronically worsened by his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1. Impaired vision is not the result of disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).

2. The criteria for secondary service connection for impaired 
vision have not been met. 38 U.S.C.A. §§ 5103, 5103A (West 
2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for impaired vision. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

Generally, in order to establish service connection for a 
particular disability, there has to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertained to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in January 2004 and March 2007, the RO 
provided timely notice to the veteran regarding the 
information and evidence necessary to substantiate service 
connection claims, as well as specifying the information and 
evidence to be submitted by him, the information and evidence 
to be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertained to his claim.

Relevant evidence on file consists of the veteran's service 
medical and personnel records; records reflecting the 
veteran's treatment by VA from July 1989 through February 
2007; and reports of VA examinations performed in December 
1990, June1993, and May 2007. 

In March and September 2007, the RO notified the veteran that 
once service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award of 
benefits would be assigned and would be based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Although notice of the information and evidence necessary to 
establish an assigned rating and effective date was not 
provided to the veteran at the time he filed his claim of 
service connection for impaired vision, any such error was 
effectively harmless. Not only did the foregoing notices 
provide such information, the veteran and his representative 
submitted addition evidence and argument, and VA examined the 
veteran. Thereafter, the RO made a determination after 
consideration of such additional evidence and argument. 
Finally, the Board notes that since the claim is being denied 
no disability rating or effective date will be assigned. 
Therefore, any questions in that regard are essentially moot. 
For all of these reasons, the Board finds that the veteran 
was not prejudiced by any notice timing error.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claim for 
service connection for impaired vision. With respect to that 
issue, it appears that all relevant evidence identified by 
the veteran has been obtained and associated with the claims 
folder. Indeed, he has not identified any outstanding 
evidence, which could be used to support that claim. As such, 
the record has been fully developed, and it is difficult to 
discern what additional guidance VA could provide to the 
veteran regarding what further evidence he should submit to 
substantiate his claim. Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Therefore, further action is unnecessary in 
order to meet VA's statutory duty to assist him in the 
development of his claim for service connection for impaired 
vision. See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (development that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 


Analysis

The veteran contends that his impaired vision is a result of 
service or of his service-connected diabetes mellitus. 
Therefore, he maintains that service connection is warranted.

However, the veteran's impaired vision was first manifested 
many years after service and there is no competent evidence 
of record that it is in any way related thereto. Moreover, 
there is no competent evidence that it is proximately due to 
or chronically worsened by his service-connected diabetes 
mellitus. Accordingly, service connection is not warranted.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a). 

Effective October 10, 2006, VA revised its regulations with 
respect to secondary service connection. 71 Fed. Reg. 52,744 
(September 7, 2006) (now codified at 38 C.F.R. § 3.310 
(2006)). Under the revised rules, any increase in the 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected. Id.

In this case, a review of the evidence is negative for any 
complaints or clinical findings of eye disability of any 
kind. Indeed, during service entrance examination and during 
his service separation examination, his eyes, pupils, and 
ocular motility were normal, as were the results of an 
ophthalmoscopic evaluation. Moreover, his uncorrected visual 
acuity was 20/20, bilaterally.

Impaired vision was not manifested until the early 2000's, 
when it was noted that the veteran had refractive error, 
bilaterally. His visual acuity was 20/40 in the right eye and 
20/50 in the left eye. By VA regulation, however, refractive 
error is not considered a disease for which service 
connection may be established. 38 C.F.R. § 3.303(c). In this 
regard, there is no competent evidence of injury or disease 
responsible for the veteran's refractive error.

Since the early 2000's, the veteran has been followed by the 
VA Ophthalmology/Optometry service, primarily to assess any 
effect that his service-connected diabetes mellitus was 
having on his eyesight. VA eye consultations, such as those 
performed in March 2004 and May 2006, have confirmed the 
veteran's refractive error as well as the presence of 
cataracts and the residuals of a right pterygium, post-
operative. However, they have been consistently negative for 
any vision changes or eye involvement associated with 
diabetes. Nevertheless, in May 2007, the veteran underwent a 
VA eye examination to determine the nature and etiology of 
any eye disorder found to be present.

The VA examination confirmed the presence of refractive 
error, cataracts, and the residuals of a right pterygium 
post-operative. Indeed, the examiner stated that the 
veteran's loss of vision was due to refractive error. He also 
stated that the was no diabetic retinopathy and that the 
veteran's loss of vision, including cataracts was not caused 
by or a result of his service-connected diabetes mellitus. 
Although the examiner did not squarely address the question 
of whether the veteran's diabetes aggravated his impaired 
vision, such a question is effectively moot, as the competent 
evidence of record has been consistently negative for any 
association of the veteran's diabetes and any type of eye 
disability. The only reports to the contrary come from the 
veteran. 

As a layman, however, the veteran is only qualified to report 
on matters which are capable of lay observation. He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability. 
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). Therefore, his opinion, without more, cannot 
be considered competent evidence of service connection. 
Absent such evidence, service connection is not warranted on 
a direct or secondary basis. To that extent, the appeal is 
denied.


ORDER

Entitlement to service connection for impaired vision is 
denied.


REMAND

The veteran also seeks to service connection for otitis 
interna, claimed as an ear condition. In its November 2006 
remand, the Board noted that such a claim had been before VA 
previously, the last time in May 1984. The veteran had not 
appealed that decision and, therefore, it had become final 
under the law and regulations then in effect . 38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. § 19.192 (1983). 

Where, as here, the veteran seeks to reopen claims of service 
connection, the RO/AMC must ensure compliance with VA's duty 
to notify in accordance with Kent v. Nicholson, 20 Vet. App. 
1 (2006) (Holding that when a veteran seeks to reopen a 
previously denied claim, VA must examine the bases for the 
denial in the prior decision and advise the veteran of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.). 

In its November 2006 remand, the Board found that while VA 
had notified the veteran of the information and evidence 
necessary to substantiate the underlying claim, it had failed 
to notify him that new and material evidence was necessary to 
reopen the claim of service connection for otitis interna. In 
particular, the Board noted that the veteran had not been 
notified of the element or elements necessary to support a 
grant of service connection, which had been found 
insufficient in the prior denial. Consequently, the Board 
directed the RO to notify the veteran of the information and 
evidence necessary to support a reopening of his claim of 
service connection for otitis interna, claimed as an ear 
condition. 

In March 2007, the RO notified the veteran that he required 
new and material evidence to reopen his claim of service 
connection for otitis interna. The also notified the veteran 
of the information and evidence necessary to substantiate the 
underlying claim. Although the RO explained the meaning of 
new and material evidence, it did not identify the element or 
elements necessary to support a grant of service connection, 
which had been found insufficient in the prior denial.

The foregoing deficiency suggest less-than-full compliance 
with instructions in the Board's remand and must be remedied. 
Stegall v. West , 11 Vet. App. 268 (1998). While it is true 
that where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial, the Board 
cannot say, based on the record before it, that the veteran 
here has not been harmed. Stegall at 271. 

In light of the foregoing, the case is remanded for the 
following actions:

1. Ensure compliance with VA's duties 
to assist the veteran in the 
development of his application to 
reopen a claim of service connection 
for otitis interna, claimed as an ear 
condition, as well as his claim for 
service connection for impaired vision. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. In so doing, ensure that the 
veteran is informed of the element or 
elements necessary to support a grant 
of service connection, which had been 
found insufficient in the RO's May 1984 
denial.

2. When the actions requested in part 1 
actions have been completed, undertake 
any other indicated development, if 
deemed by the RO/AMC to be appropriate 
under the law. Then readjudicate the 
issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for otitis interna, claimed as 
an ear condition. 

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO. Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


